                                                                                          FILED
                                                                                 2019 Aug-30 PM 03:22
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                                                                    JET/HBC Sept. 2019
                                                                               GJ# 15


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA )
                         )
    v.                   )
                         )
ARKEUNTREZ WASHINGTON )

                                  INDICTMENT

COUNT ONE: [18 U.S.C. § 922(a)(1)(A)]

      The Grand Jury charges that:

      Between on or about April 1, 2016, and continuing until on or about August

6, 2019, in Jefferson County, within the Northern District of Alabama, the defendant,

                       ARKEUNTREZ WASHINGTON,

not being a licensed dealer of firearms within the meaning of Chapter 44, Title 18,

United States Code, did willfully engage in the business of dealing in firearms, in

violation of Title 18, United States Code, Sections 922(a)(1)(A), 923(a), and

924(a)(1)(D).

COUNT TWO: [18 U.S.C. § 922(a)(6)]

      The Grand Jury charges that:

      On or about June 20, 2019, in Jefferson County, within the Northern District

of Alabama, the defendant,
                       ARKEUNTREZ WASHINGTON,

in connection with the acquisition of firearms, to wit, three American Tactical Inc.

Omni Hybrid Maxx AR-type pistols, from Hoover Tactical Firearms, a licensed

dealer of firearms within the meaning of Chapter 44, Title 18, United States Code,

knowingly made a false and fictitious written statement to Hoover Tactical Firearms,

which statement was intended and likely to deceive Hoover Tactical Firearms, as to

a fact material to the lawfulness of such sale of the said firearm to the defendant

under Chapter 44 of Title 18, in that the defendant made false representation about

his residential address, in violation of Title 18, United States Code, Section

922(a)(6).

COUNT THREE: [18 U.S.C. § 922(a)(6)]

      The Grand Jury charges that:

      On or about July 3, 2019, in Jefferson County, within the Northern District of

Alabama, the defendant,

                       ARKEUNTREZ WASHINGTON,

in connection with the acquisition of firearms, to wit, four American Tactical Inc.

Omni Hybrid Maxx AR-type pistols, and a Phoenix Arms Co. HP25A pistol from

Hoover Tactical Firearms, a licensed dealer of firearms within the meaning of

Chapter 44, Title 18, United States Code, knowingly made a false and fictitious

written statement to Hoover Tactical Firearms, which statement was intended and


                                         2
likely to deceive Hoover Tactical Firearms, as to a fact material to the lawfulness of

such sale of the said firearm to the defendant under Chapter 44 of Title 18, in that

the defendant made false representation about his residential address, in violation of

Title 18, United States Code, Section 922(a)(6).

COUNT FOUR: [18 U.S.C. § 924(a)(1)(A)]

      The Grand Jury charges that:

      On or about June 20, 2019, in Jefferson County, within the Northern District

of Alabama, the defendant,

                        ARKEUNTREZ WASHINGTON,

knowingly made a false statement and representation to Hoover Tactical Firearms,

a person licensed under the provisions of Chapter 44 of Title 18, United States Code,

with respect to information required by the provisions of Chapter 44 of Title 18,

United States Code, to be kept in the records of Hoover Tactical Firearms, in that

the defendant made false representation about his residential address, in violation of

Title 18, United States Code, Section 924(a)(1)(A).

COUNT FIVE: [18 U.S.C. § 924(a)(1)(A)]

      The Grand Jury charges that:

      On or about July 3, 2019, in Jefferson County, within the Northern District of

Alabama, the defendant,

                        ARKEUNTREZ WASHINGTON,


                                          3
knowingly made a false statement and representation to Hoover Tactical Firearms,

a person licensed under the provisions of Chapter 44 of Title 18, United States Code,

with respect to information required by the provisions of Chapter 44 of Title 18,

United States Code, to be kept in the records of Hoover Tactical Firearms, in that

the defendant made false representation about his residential address in violation of

Title 18, United States Code, Section 924(a)(1)(A).

NOTICE OF FORFEITURE: [18 U.S.C. § 924(d)]

        1.    The allegations contained in Counts One through Five of this

Indictment are hereby realleged and incorporated by reference for the purpose of

alleging forfeitures pursuant to Title 18, United States Code, Section 924(d) and

Title 28, United States Code, Section 2461(c).

        2.    Upon conviction of the offenses set forth in Counts One through Five

of this Indictment, the defendant,

                        ARKEUNTREZ WASHINGTON,

shall forfeit to the United States pursuant to Title 18, United States Code, Section

924(d) and Title 28, United States Code, Section 2461(c), any firearms and

ammunition involved in the commission of the offenses, including, but not limited

to:

      • Taurus, PT111, 9mm caliber, serial number: TLX48532

      • Atlantic Arms Mfg., Morrissey Inc., Model: AAM-47RU, serial number:

                                         4
      AA3-000351

   • Smith & Wesson, M&P 15, 5.56 caliber, serial number: TH06132

   • Radical Firearms LLC, RF-15, .223 caliber, serial number: RD16193

   • Glock 19, 9mm caliber, serial number: BDMB989

   • American Tactical Imports (ATI), Omni-Hybrid, .300 blackout, serial
     number: NS208545

   • Taurus, PT111 G2C, 9mm, TJM55586

   • Walther, IWI Uzi, .22 cal pistol, W1007266
      3.    If any of the property described above, as a result of any act or omission

of the defendant:

            a.      cannot be located upon the exercise of due diligence;

            b.      has been transferred or sold to, or deposited with, a third party;

            c.      has been placed beyond the jurisdiction of the court;

            d.      has been substantially diminished in value; or

            e.      has been commingled with other property which cannot be

                    divided without difficulty,

the United States of America shall be entitled to forfeiture of substitute property

pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title

28, United States Code, Section 2461(c).




                                           5
    All pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

A TRUE BILL


 /s/ Electronic Signature
FOREPERSON OF THE GRAND JURY

                                          JAY E. TOWN
                                          United States Attorney


                                          /s/ Electronic Signature
                                          HENRY CORNELIUS
                                          Assistant United States Attorney




                                      6
